PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,654,815
Issue Date: 18 Feb 2014
Application No. 12/630,627
Filing or 371(c) Date: 3 Dec 2009
Attorney Docket No. 6181P515X



:
:
:
:	DECISION ON PETITION
:
:



This is a decision on a renewed petition pursuant to 37 C.F.R. 
§ 1.78(e) filed on February 25, 2022 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a plurality of nonprovisional applications.  The priority claim has been set forth in a concurrently-filed corrected/updated Application Data Sheet (ADS).  

Office records show the USPTO improperly issued a certificate of correction on December 7, 2021, despite the fact that the unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a plurality of nonprovisional applications has not been accepted.

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
.

An original petition pursuant to 37 C.F.R. § 1.78(e) was filed on September 30, 2021, along with a certificate of correction.  Office records show the petition fee was charged to Deposit Account number 50-6674 on February 9, 2022 and the fee associated with the filing of a certificate of correction was charged to this same Deposit Account on February 14, 2022.  The original petition pursuant to 37 C.F.R. § 1.78(e) was dismissed via the mailing of a decision on February 18, 2022.

With the renewed petition pursuant to 37 C.F.R. § 1.78(e) filed on February 25, 2022, an explanation that supports a finding that the entire period of delay was unintentional has been provided.

To date, requirement (2) of 37 C.F.R. § 1.78(e) above has been satisfied.  Requirements (1) and (3) of 37 C.F.R. § 1.78(e) remain unsatisfied.

Regarding requirement (1) of 37 C.F.R. § 1.78 (e), 37 C.F.R. 
§ 1.78(d)(2) requires the reference to each prior-filed application to be included in an ADS.  Consequently, a corrected/updated ADS has been included with this petition, however it cannot be entered due to an issue with the third listed benefit claim on the third page.  This patent contains a benefit claim such that it is a CIP of 12/143,503.  Petitioner seeks to insert a benefit claim, such that 12/143,503 is a CIP of 11/894,394, which a CIP of 10/902,978.  However, 12/143,503 does not contain this benefit claim.  See the updated filing receipt mailed in 12/143,503 on November 25, 2008, which sets forth, in pertinent part:


    PNG
    media_image2.png
    44
    432
    media_image2.png
    Greyscale


See MPEP § 211.01(b)(II) which states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides Appropriate references must be made in each intermediate application in the chain of prior applications (emphasis included). See MPEP § 211.02 for guidance regarding properly referencing prior applications. 
It follows that the requested benefit claim is ineffective due to the break in the priority chain.  

If this benefit claim is desired, Petitioner may wish to consider filing:

A petition pursuant to 37 C.F.R. § 1.78(e) in application number 12/143,503 along with the associated fee, a corrected/updated ADS, and both a certificate of correction and the associated fee and 

a renewed petition in this application that indicates a petition pursuant to 37 C.F.R. § 1.78(e) has been filed in application number 12/143,503.


Regarding requirement (3) of 37 C.F.R. § 1.78(e), the statement required by 37 C.F.R. § 1.78(e)(3) has not been located in either the original petition or this renewed petition.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything 

Petitioner is not required to file a second petition fee and another corrected/updated ADS in this application.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.